Citation Nr: 0202714	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  96-28 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a right knee injury, assigned a 30 percent 
evaluation for post-operative meniscectomy with arthritis, 
prior to August 14, 2001, and assigned a 100 percent rating 
for status post total right knee replacement from August 14, 
2001 through September 30, 2002.  

2.  Entitlement to a disability rating greater than 30 
percent for residuals of a left knee injury with synovitis 
and arthritis, post-operative arthroscopy.  

3.  Entitlement to a disability rating greater than 10 
percent for bilateral tinnitus.  

4.  Entitlement to a compensable disability rating for 
bilateral hearing loss.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from April 1971 to November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In October 1999, the Board remanded the case so that the RO 
could associate the veteran's vocational rehabilitation 
folder with the claims folder.  In January 2000, the Board 
again remanded the case for additional development.  The case 
now returns to the Board.  


REMAND

Review of the claims folder reveals that the veteran's 
representative submitted a statement in August 2001 stating 
that the veteran disagreed with and sought to appeal the 
disposition of all issues in the RO's July 2001 rating 
decision.  Those issues are restated above as issues one 
through five, although the claim for entitlement to TDIU is 
on appeal from a prior rating decision.  The Board finds that 
this statement constitutes a notice of disagreement.  
38 C.F.R. § 20.201 (2001).  

In addition, the veteran's representative submitted a 
statement entitled notice of disagreement in September 2001, 
expressing an intent to appeal one issue from the RO's 
September 2001 rating decision.  In that rating action, in 
pertinent part, the RO established a 100 percent rating for 
the veteran's right knee disability status post total knee 
replacement from August 14, 2001 through September 30, 2002, 
pursuant to the provisions of 38 C.F.R. § 4.30 (convalescent 
ratings) and 38 C.F.R. § 4.71a, Diagnostic Code 5055 
(prosthetic knee implant).  

Further review of the claims folder reveals no indication 
that the RO has provided the veteran and his representative 
with a statement of the case as to the issues addressed.  
Because the notice of disagreements placed the respective 
issues in appellate status, the matter must be remanded so 
that the RO may issue a statement of the case.  38 U.S.C.A. § 
7105(d)(1) (West 1991); 38 C.F.R. §§ 19.9, 19.26, 19.29 
(2001); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

As to the issue of entitlement to TDIU, on appeal from the 
RO's April 1996 rating decision, the Board emphasizes that 
the determination of disability ratings for each service-
connected disability is an integral part of the evaluation of 
a TDIU claim.  See 38 C.F.R. § 4.16.  Claims that are so 
related to each other should not be subject to piecemeal 
decision-making or appellate litigation.  Smith v. Gober, 236 
F.3d 1370, 1372 (Fed. Cir. 2001); see generally Parker v. 
Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. 
App. 466 (1992).  Therefore, the Board defers action on the 
TDIU pending the issuance of the statement of the case as to 
those issues and perfection of the appeal by the veteran.  

Accordingly, the case is REMANDED for the following action:

The RO should furnish the veteran and his 
representative a statement of the case on 
the issues of entitlement to increased 
ratings for the service-connected right 
knee disability, left knee disability, 
bilateral tinnitus, and bilateral hearing 
loss as set forth above.  The RO must 
provide the veteran the applicable time 
in which to perfect his appeals.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


